—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 24, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and criminal mischief in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2V2 to 5 years and 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Given the jury’s credibility determinations, which we see no reason to disturb, there was ample evidence supporting the element of intent to use the baseball bat unlawfully against another, including evidence from which the jury could find an intent to menace the complainant (see, People v Heusner, 26 NY2d 776; People v Wharton, 184 AD2d 472, lv withdrawn 80 NY2d 935; see also, People v Garcia, 194 AD2d 1011, lv denied 82 NY2d 895).
*231The challenged portions of the prosecutor’s summation were fair response to defense counsel’s summation attack on the credibility of the complainant (People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976), and there was no pattern of inflammatory remarks or egregious conduct warranting reversal (see, People v D’Alessandro, 184 AD2d 114, lv denied 81 NY2d 884). Concur — Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.